Citation Nr: 1435098	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), major depressive disorder, paranoid personality disorder, adjustment disorder, and generalized anxiety disorder.
 
2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for degenerative joint disease, lumbar spine with history of herniated disc, lower back, as secondary to service-connected left knee synovitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1975 and from April 1976 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2008 rating decisions.

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, major depressive disorder, paranoid personality disorder, adjustment disorder, and generalized anxiety disorder and entitlement to service connection for hypertension were remanded by the Board for further development in January 2012.  These issues are now returned to the Board for review. 

The Veteran indicated on his July 2010 substantive appeal that he wished to be scheduled for a Central Office hearing.  However, as he withdrew this request for a hearing in September 2011, the Board finds no prejudice to the Veteran in proceeding to adjudicate these claims without the benefit of a hearing. 

The Board notes that additional evidence was associated with the claims file after the statement of the case (SOC) was issued with respect to the Veteran's low back disability claim.  However, as this evidence is either not pertinent to the claim or essentially duplicates evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim as done below.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System electronic files prior to issuing this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, major depressive disorder, paranoid personality disorder, adjustment disorder, and generalized anxiety disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not demonstrated to a compensable degree within one year of discharge from active duty service, and the evidence of record does not show hypertension to be etiologically related to a disease, injury, or event in service.

2.  By a May 2000 rating decision, the Veteran's claim of service connection for a herniated disc, lower back as secondary to service-connected synovitis of the left knee was denied on the basis that the evidence did not establish any relationship between herniated disc, lower back and synovitis.

3.  Evidence received since the May 2000 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease, lumbar spine with history of herniated disc, lower back.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service and may not be presumed to have been incurred in military service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The May 2000 rating decision denying the Veteran's claim of service connection for herniated disc, lower back is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence sufficient to reopen the Veteran's claim of service connection for degenerative joint disease, lumbar spine with history of herniated disc, lower back has not been submitted.  The claim is not reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in August 2007 and November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked his to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The November 2007 letter informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such new and material evidence.  This letter explained that the Veteran's claim was essentially denied because the evidence failed to establish any relationship between herniated disc lower back and synovitis left new, and directed the Veteran to submit any new and material evidence relating to the reason the Veteran's claim was previously denied.  As such, the Board finds that this letter was substantially compliant with the requirements set forth in Kent v. Nicholson.  See Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

With regard to the claim for service connection for hypertension, the Board notes that there is no competent medical evidence linking the Veteran's hypertension to his military service, and no lay evidence of continuity of symptomatology suggesting an association to service.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having disability and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.   Here, however, the Veteran has proffered no lay statements indicating that he has had continuous symptoms of high blood pressure since his active duty.  Thus, as there is no medical evidence of record suggesting an association between his current symptoms and service, and no lay evidence as to the presence of symptomatology related to high blood pressure in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted with regard to this claim.

With regard to the Veteran's application to reopen a previously denied lower back disability claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, which includes hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 , 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

1. Entitlement to service connection for hypertension.

The Veteran is seeking entitlement to service connection for hypertension.

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

A review of the service treatment records reveals no complaints, treatment, or diagnoses of high blood pressure or hypertension. 

Current medical evidence reveals that the Veteran has been diagnosed with essential hypertension.  See VA treatment record, December 2007. 

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no lay or medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from either of his periods of active duty.  In addition, no manifestations of the disease entity were noted in the service records.  The Veteran has not asserted that he has had hypertension or manifestations thereof since separation from service, and none of the other evidence of record suggests that this is the case.  As such, service connection for hypertension cannot be granted on a presumptive basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  The evidence of record reflects that the Veteran did not have a diagnosis of hypertension or instances of high blood pressure during his active duty service.  Additionally, the claims file contains no medical evidence linking a current diagnosis of hypertension to service.  Moreover, the claims file contains no evidence documenting elevated blood pressure until 1998.  In a June 1998 VA treatment record, it was noted that the Veteran had a long history of high blood pressure, and the reason was unknown as to why it had not been treated.   This, however, is the first evidence of record of high blood pressure, and there is no indication that the Veteran's history of high blood pressure dates back to his active duty service.  

The Board acknowledges the Veteran's contentions that he has hypertension as a result of his active duty service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

With regard specifically to the Veteran's hypertension claim, the Veteran is competent to maintain how long he has been treated for or diagnosed with hypertension, as this information is certainly capable of lay observation.  However, the Board finds that the cause of his currently diagnosed hypertension is not capable of the Veteran's lay observation.  This is because he does not have training in cardiovascular diseases.  As such, while the Veteran's opinion is provided some weight as to the duration of his treatment for or diagnosis of hypertension, his opinion is afforded little weight in the analysis of whether a nexus between his current hypertension and his service exists. 

With regard to continuity of symptomatology, the Veteran has not asserted that he has had symptoms pertaining to hypertension since service.  Moreover, his March 1972 enlistment and April 1975 separation examination reports give no indication of high blood pressure, and there was no treatment for blood pressure problems during his first period of service.  The report of his March 1976 enlistment examination reflects that his vascular and heart evaluations were normal and, on the report of medical history, he denied any high or low blood pressure problems.  The discharge examination report, which is undated, did not indicate any blood pressure abnormalities, and the Veteran was noted as having a systolic blood pressure of 110 and a diastolic blood pressure of 70.  There was no treatment for blood pressure problems during his second period of service.  Moreover, as noted above, the claims file contains no record of blood pressure problems until 1998, over 20 years after discharge from service. 

The fact that the Veteran explicitly denied blood pressure problems at a discharge examination during service, his blood pressure was always recorded within normal limits, and he has never reported that he has had a continuity of symptomatology related to hypertension since service weigh against establishing continuity of symptoms pertaining to hypertension since service.

Thus, with no evidence of an in-service injury or disability, no evidence of complaints or treatment for high blood pressure for over 20 years after discharge from service, no competent evidence linking the Veteran's current hypertension to service, and no lay evidence regarding continuity of symptomatology pertaining to hypertension since service, the Veteran's claim must fail on a direct basis.  See Shedden, supra.  

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule does not apply.  The Veteran's claim of entitlement to service connection for hypertension must be denied.  See 38 U.S.C.A §5107 (West 2002).


2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for degenerative joint disease, lumbar spine with history of herniated disc, lower back, as secondary to service-connected left knee synovitis.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for degenerative joint disease, lumbar spine with history of herniated disc, lower back, as secondary to service-connected left knee synovitis.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Veteran was denied service connection for herniated disc, lower back in a May 2000 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the May 2000 denial of the Veteran's claim of service connection for herniated disc, lower back was that the evidence did not establish any relationship between herniated disc, lower back and synovitis.  At the time of this denial, VA and private medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran, personnel records, additional service treatment records, private medical records, and VA medical records.  

With regard to the personnel records and additional service treatment records, the Board acknowledges that 38 C.F.R. § 3.156(c) states that VA will reconsider a claim if VA received or associated with the claims file "relevant official service department records" that existed and had not been associated with the claims file when VA first decided the claim.  In this case, however, these additional service treatment and personnel records are not relevant, as the Veteran has only ever asserted service connection on a secondary basis and not on a direct basis.  Therefore, 38 C.F.R. § 3.156(c) is not applicable in this regard.

Further, the Board notes that these records do not reflect any relationship between the Veteran's low back disability and his left knee disability.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, these records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the newly submitted private medical records and VA medical records, these records do not reflect any relationship between the Veteran's low back disability and his left knee disability.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, these records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's lay statements, the Board notes that the Veteran has asserted that he has a low back disability that is related to his service-connected left knee disability.  With respect to the previously denied claim, the Veteran had previously made the same assertion.  See statement received in April 2000.  The Board finds that statements submitted in conjunction with this claim to reopen are duplicative of evidence previously submitted, as the Veteran has already made this same assertion.  As such, this evidence cannot be considered new, and the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

As new and material evidence has not been received regarding the claim of entitlement to service connection for degenerative joint disease, lumbar spine with history of herniated disc, lower back, as secondary to service-connected left knee synovitis, the appeal is denied.





REMAND

Additional development is needed prior to the adjudication of the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, major depressive disorder, paranoid personality disorder, adjustment disorder, and generalized anxiety disorder.

Specifically, this issue was remanded by the Board in January 2012 in part to provide the Veteran with a VA psychiatric examination.
 
In February 2012, the Veteran underwent a VA examination.  Upon review of the claims file and examination of the Veteran, the examiner noted the Veteran as having an axis I diagnosis of a mood disorder NOS and an axis II diagnosis of a personality disorder NOS.  The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that, although the Veteran was diagnosed by a treatment provider, the VA medical records do not fully support the diagnosis.  The assessment of PTSD appears to have been made based on one symptom (nightmares) and without the use of a structured interview with the Veteran.  The Veteran was also diagnosed by a non-VA psychologist with PTSD.  The progress notes provided and the letters offered by the psychologist do not support the diagnosis of PTSD.  The Veteran was assessed by a VA psychologist in the PTSD unit and it was the opinion of that psychologist that the Veteran did not meet DSM-IV criteria for PTSD.  The Veteran did not meet the criteria for even having a PTSD-related stressor.  Although the non-VA psychologist indicated that he reviewed records, it is unclear what records he did review.  There were no records in the service treatment records or the military personnel records that would support a diagnosis of PTSD or bipolar disorder.  There is no clear indication that this psychologist reviewed the Veteran's claims file records.  This professional (Dr. Boutin) did not follow the American Academy of Psychiatry and Law's "Practice Guideline for the Forensic Evaluation of Psychiatric Disability"; did not follow the American Psychological Association's "Specialty Guidelines for Forensic Psychology"; and did not follow VA's "Best Practice Manual for Posttraumatic Stress Disorder (PTSD) Compensation and Pension Examinations" in reaching his diagnostic conclusions. 

The February 2012 VA examiner also noted that the VA psychiatrist (Dr. Lowery) who diagnosed PTSD did not review the Veteran's claims file, did not administer any testing, did not follow the American Academy of Psychiatry and Law's "Practice Guideline for the Forensic Evaluation of Psychiatric Disability", did not follow the American Psychological Association's "Specialty Guidelines for Forensic Psychology", and did not follow VA's "Best Practice Manual for Posttraumatic Stress Disorder (PTSD) Compensation and Pension Examinations" in reaching his diagnostic conclusions.

The examiner noted that all of the non-VA mental health treatment notes in the claims file (with the exception of Dr. Boutin's) were related to the Veteran's mental health problems secondary to events at his place of employment within the post office.  All of the notes were related to harassment at the post office.  There were no notes or letters by the Veteran indicating any problems related to his Naval service.  The overwhelming majority of his VA medical records were also related to either issues at the post office or secondary to being treated for alcohol abuse after a DUI.  The one exception was the one progress note by Dr. Lowery and this note was woefully inadequate in supporting the diagnosis PTSD.  The service medical records were completely negative for any psychiatric conditions.  There was no indication in the Veteran's military personnel records that he suffered from an Axis I disorder while in the service.  There was some evidence of the underlying personality disorder (see performance reports, NJP discipline, and reason for discharge).  The personnel records do not support bipolar disorder or any other condition on Axis I.  The Veteran denied ever having symptoms associated with mania or hypomania.  He denied ever having hallucinations.  There was no evidence to support a diagnosis of bipolar disorder.

The Board notes that this medical opinion clearly discussed in detail the Veteran's claimed PTSD.  However, the Board finds that the examiner did not provide a detailed rationale as to why any other diagnosed psychiatric disorder was not caused or aggravated by his active duty service.  
Specifically, the examiner noted that there was some evidence of the underlying personality disorder in the Veteran's personnel records.  With respect to personality disorders, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Thus, the Veteran's claim must be remanded in order to obtain an addendum opinion, which addresses whether the Veteran's underlying personality disorder was aggravated by a superimposed disease or injury in service. 

Additionally, it appears that the examiner's opinion regarding whether the Veteran's psychiatric disabilities other than PTSD were related to service was based on the fact that his service treatment records were completely negative for any psychiatric conditions.  The Board notes that in, Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  This should be considered in rendering any new opinions.   

Finally, the Veteran asserted in his July 2010 substantive appeal that his service-connected left knee condition exacerbated his psychiatric condition because it reminded him of his active service.  As such, the examiner should render an opinion regarding secondary service connection as well.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be sent to the February 2012 VA examiner for clarification of the questions asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following questions, the Veteran should be scheduled for a new VA examination. 

If a new examination is necessary, the claims folders should be reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should render opinions as to the following:

a. Whether it is at least as likely as not that any diagnosed psychiatric disability was caused or aggravated by the Veteran's service-connected left knee condition.  

b. Whether it is at least as likely as not that the Veteran has an additional disability due to a disease or injury superimposed upon his personality disorder as a result of his active duty service.

c. Whether it is at least as likely as not that any other diagnosed psychiatric disabilities had their onset during, or were caused or aggravated by, the Veteran's active duty service. 

In rendering this opinion, the examiner should be aware that lack of in-service medical evidence alone is not a sufficient reason for a negative nexus opinion. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

2. Then, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


